ORDER
Certiorari was denied in this case on February 28, 1980. Petitioner has filed a motion requesting that we reconsider our decision. The petitioner seeks review of a Superior Court ruling affirming a decision of the Coastal Resources Management Council. The Superior Court justice, after noting his limited powers of review in administrative appeals, stated:
"As I indicated earlier, there are few avenues open in view of the statute that governs administrative appeals, and I do not find anything in the record that would authorize the court to grant relief as prayed for by the plaintiff.”
We have thoroughly reexamined the petition for certiorari and accompanying exhibits and we find therein no basis for disturbing the conclusion of the Superior Court justice. Therefore, the motion of petitioner requesting that we reconsider our previous denial of certiorari is denied.